Name: Commission Regulation (EEC) No 2236/89 of 25 July 1989 amending Regulation (EEC) No 4202/88 fixing the reference prices for fishery products for the 1989 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 215/ 10 Official Journal of the European Communities 26. 7. 89 COMMISSION REGULATION (EEC) No 2236/89 of 25 July 1989 amending Regulation (EEC) No 4202/88 fixing die reference prices for fishery products for the 1989 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1989 fishing year (3) fixes the reference prices for frozen squid ; Whereas Article 1 (2) of Commission Regulation (EEC) No 3611 /84 of 20 December 1984 fixing the conversion factors for frozen quid (4), as last amended by Regulation (EEC) No 2235/89(0, lays down that they are to be applied when fixing the reference prices referred to in Article 21 of Regulation (EEC) No 3796/81 ; Whereas Regulation (EEC) No 2235/89 introduces specific conversion factors for Loligo opalescens ; whereas the reference prices applicable to that species should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 1495/89 (2), and in particular the first subparagraph of Article 21 (6) thereof, Whereas Commission Regulation (EEC) No 4202/88 fixing the reference prices for fishery products for the HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 4202/88 , the section of point 2 (B) which deals with squid (Loligo spp.) falling within CN code 0307 49 is hereby replaced by the following : ex 0307 49 39 0307 49 31 0307 49 33 ex 0307 49 39 ex 0307 49 39 'Squid of the genus Loligo :  Loligo patagonica :  Loligo vulgaris :  Loligo pealei :  Loligo opalescens :  other species : Whole, not cleaned 1 114 Cleaned 1 337 Whole, not cleaned 2 228 Cleaned 2 674 Whole, not cleaned 1 337 Cleaned 1 560 Whole, not cleaned 891 Cleaned 1 058 Whole, not cleaned 1 225 Cleaned 1 448' Article 2 This Regulation shall enter into force on 1 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989. For the Commission Manuel MARÃ N Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 148 , 1 . 6. 1989, p. 1 . O OJ No L 370, 31 . 12. 1988, p. 9. {*) OJ No L 333, 21 . 12. 1984, p. 41 . 0 See page 9 of this Official Journal .